DETAILED ACTION

Acknowledgments

The present application is being examined under the AIA  first inventor to file provisions. 
This action is in reply to the arguments and amendments filed on 05/03/2021.
Claims 1, 3-6, 9, and 10 have been amended.
Claim 2 has been cancelled.
Claims 1 and 3-10 are currently pending and have been examined.

Priority

	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed and claims the benefit of priority from the prior Patent Application No. JP-2017-079512, filed on 04/18/2017, the entire contents of which are incorporated herein by reference.  Receipt is acknowledged of certified copes of papers required by 37 CFR 1.55.

Information Disclosure Statement

The Information Disclosure Statement filed on 07/21/2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.


Response to Arguments/Amendment

Claims 1 and 3-10 overcome the 35 U.S.C. §101 rejection because the claims are directed to eligible subject matter because the claims include limitations that are indicative of integration into a practical application (Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception).
The claim amendments address the elements in the independent claim that invokes 35 USC §112(f) claim interpretation.  The 35 USC §112(f) claim interpretation section has been removed.
The amendments render the double patenting rejection moot.  The double patenting rejection is hereby withdrawn.
Applicant’s amendments, filed 05/03/2021, with respect to the rejection of claims 1 and 3-10 under 35 USC §103 have been fully considered and are persuasive.  The rejection of claims 1 and 3-10  under 35 USC §103 has been withdrawn.  Amended independent claims 1, 9, and 10 include additional elements not taught by the prior art and therefore include allowable subject matter as detailed below.

Allowable Subject Matter

Claims 1 and 3-10 are allowed.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an telephone interview with Attorney Ebenesar Thomas (62,499) on 08/31/2021.

The application has been amended as follows: 
Claim 1 has been amended and shall appear as follows:
1. (Currently Amended): A code reading device comprising: 	
	a reader configured to read information of a code based on a reflection of  light from the code attached to an item; and 
	a processor configured to:  
	control the reader to irradiate first light on the code attached to the item;
	receive a first signal from the reader corresponding to the information of the code based on the reflection of the first light read by the reader; 
	determine whether the first signal satisfies a first criterion based on a first threshold voltage corresponding to the first light; 
	based on a determination that the first signal satisfies the first criterion, identify the item without a discount; 
	based on a determination that the first signal does not satisfies the first criterion:
	control the reader to irradiate second light on the code attached to the item; 
	receive a second signal from the reader corresponding to the information of the code based on the reflection of the second light read by the reader;
	determine whether the first signal satisfies a second criterion based on a second threshold voltage corresponding to the second light; and 
	based on a determination that the second signal satisfies the second criterion, identify the item with the discount, wherein the second light is different from the first light.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Tanaka (US 2016/0092760), Naito (US 2012/0248187), Reiffel (US 2012/0274775), Gao (US 2010/0213259), Ando (JP-2011197856), and Jie (CN 107944315) disclosing:
Tanaka (2016/0092760) disclosing an information code reading system.
Naito (2012/0248187) disclosing a code reader and sales data processing system.
Reiffel (2012/0274775) disclosing an image based code reading and response method.
Gao (2010/0213259) disclosing a system of reading optical codes using a color imager.
Ando (JP-2011197856) disclosing an optical information reader.
Jie (CN-1079443115) disclosing a mobile imaging and barcode scanner.
The prior art of record, however, does not teach at least these elements of the independent claims:
based on a determination that the first signal does not satisfies the first criterion: 
control the reader to irradiate second light on the code attached to the item; 
receive a second signal from the reader corresponding to the information of the code based on the reflection of the second light read by the reader; 2
Appln. No.: 16/604,228 determine whether the first signal satisfies a second criterion based on a second threshold voltage corresponding to the second light; and 
based on a determination that the second signal satisfies the second criterion, identify the item with the discount, wherein the second light is different from the first light
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Cross whose telephone number is (571)270-7549.  The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.C/Examiner, Art Unit 3681                                                                                                                                                                                                   
/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682